      Case 3:20-cv-00831-MAB Document 1 Filed 08/27/20 Page 1 of 7 Page ID #1




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                   BENTON DIVISION


 MARTIN A. HOLMAN,                                        CIVIL ACTION

            Plaintiff,
                                                          COMPLAINT 3:20-cv-00831
 v.

 THE CBE GROUP, INC.,                                     JURY TRIAL DEMANDED

            Defendant.


                                           COMPLAINT

        NOW COMES Martin A. Holman (“Plaintiff”), by and through the undersigned attorneys,

complaining as to the conduct of The CBE Group, Inc. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq.

                                     JURISDICTION AND VENUE
      2. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§1331, 1337, and

the FDCPA, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Southern District of Illinois, Defendant conducts business in the Southern District of Illinois, and

all of the events or omissions giving rise to the claims occurred within the Southern District of

Illinois.

                                                PARTIES

      4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant

resided in the Southern District of Illinois.


                                                   1
     Case 3:20-cv-00831-MAB Document 1 Filed 08/27/20 Page 2 of 7 Page ID #2




      5. Defendant is a corporation engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due to another using the mail and telephone from

consumers across the country, including consumers in the state of Illinois. According to its website,

Defendant’s principal business purpose is “receivables management.”1 Defendant’s principal place

of business is located at 1309 Technology Parkway, Cedar Falls, Iowa 50613.

                                  FACTS SUPPORTING CAUSES OF ACTION

      6. In 2014, Plaintiff had a personal cellular phone account with Verizon Wireless (“subject

debt”).

      7. Due to unforeseen financial hardship, Plaintiff fell behind on payments and defaulted on

the subject debt.

      8. Shortly thereafter, Defendant acquired the subject debt after it was already in default.

      9. In early 2020, Defendant began placing collection calls to Plaintiff’s cellular telephone

number (618) XXX-0383, in an attempt to collect on the subject debt.

      10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

possessor, and operator of the cellular telephone number ending in 0383.

      11. In and around June 2020, Plaintiff answered a call from Defendant and demanded that it

stop calling him.

      12. Despite Plaintiff’s request, Plaintiff has continued to receive frequent collection calls from

Defendant.

      13. In total, Defendant placed or caused to be placed no less than 53 phone calls to Plaintiff’s

cellular telephone from May 2020 through the present day, at times with multiple calls taking place

in one day and calls taking place on back-to-back days.



1
    https://www.cbecompanies.com/careers. (Last visited: August 26, 2020).

                                                     2
   Case 3:20-cv-00831-MAB Document 1 Filed 08/27/20 Page 3 of 7 Page ID #3




    14. Specifically, between June 18, 2020 and June 30, 2020, Defendant placed no less than 19

phone calls to Plaintiff’s cellular phone.

    15. Moreover, between July 1, 2020 and July 9, 2020, Defendant placed no less than 20 phone

calls to Plaintiff’s cellular phone.

    16. On July 8, 2020, Defendant placed 5 consecutive calls to Plaintiff’s cellular phone.

    17. Defendant mainly called Plaintiff from the phone numbers (314) 582-4374, (314) 582-

4270, and (314) 582-4322, but upon information and belief, Defendant may have used multiple

other phone numbers to contact Plaintiff.

    18. Due to the nature, volume, and pattern of Defendant’s phone calls to Plaintiff’s cellular

phone, Plaintiff’s was unduly harassed by Defendant’s attempt to dragoon Plaintiff into making a

payment on the subject debt.

                                              DAMAGES

    19. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

    20. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services.




                                                 3
   Case 3:20-cv-00831-MAB Document 1 Filed 08/27/20 Page 4 of 7 Page ID #4




    21. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

    22. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    23. Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth herein.

    24. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

    25. The subject debt is a “debt” as defined by the FDCPA §1692a(5) because the subject debt

stems from a defaulted personal cellular phone account with Verizon Wireless, and thus incurred

for “personal, family, or household” purposes.

    26. Defendant is a “debt collector” as defined by the FDCPA §1692a(6) because it uses

instrumentalities of interstate commerce or the mails to collect defaulted debts.

    27. Defendant is a “debt collector” as defined by the FDCPA §1692a(6) because its principal

business purpose is the collection of debts.

    28. Defendant is a “debt collector” as defined by the FDCPA §1692a(6) because it regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.

    29. Defendant is a “debt collector” as defined by the FDCPA §1692a(6) because it acquired

the subject debt after it was in default.

    30. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).




                                                  4
   Case 3:20-cv-00831-MAB Document 1 Filed 08/27/20 Page 5 of 7 Page ID #5




   31. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   32. Defendant violated 15 U.S.C. §§1692c(a)1, d, and d(5) through its unlawful debt collection

practices.

       a. Violations of FDCPA §1692c

   33. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

over and over after he demanded that it cease contacting him was harassing and abusive. Even

after being told to stop contacting him, Defendant continued its onslaught of phone calls with the

specific goal of oppressing and abusing Plaintiff into making a payment on the subject debt.

   34. Furthermore, the high volume of calls shows that Defendant willfully ignored Plaintiff’s

pleas with the goal of annoying and harassing him into submission.

       b. Violations of FDCPA §1692d

   35. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

   36. Defendant violated §1692d when it repeatedly and persistently called Plaintiff seeking

payment on the subject debt. Defendant was simply trying to harass Plaintiff into paying the subject

debt immediately.

   37. Defendant also violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly

and continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff.




                                                  5
   Case 3:20-cv-00831-MAB Document 1 Filed 08/27/20 Page 6 of 7 Page ID #6




    38. Specifically, Defendant placed or caused to be placed no less than 53 phone calls to

Plaintiff’s cellular telephone from May 2020 through the present day, at times with multiple calls

taking place in one day and calls taking place on back-to-back days.

    39. Specifically, between June 18, 2020 and June 30, 2020, Defendant placed no less than 19

phone calls to Plaintiff’s cellular phone.

    40. Moreover, between July 1, 2020 and July 9, 2020, Defendant placed no less than 20 phone

calls to Plaintiff’s cellular phone.

    41. On July 8, 2020, Defendant placed 5 consecutive calls to Plaintiff’s cellular phone.

    42. Due to the nature, volume, and pattern of Defendant’s phone calls to Plaintiff’s cellular

phone, Plaintiff’s was unduly harassed by Defendant’s attempt to dragoon Plaintiff into making a

payment on the subject debt.

    43. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

    44. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

   WHEREFORE, Plaintiff MARTIN A. HOLMAN respectfully requests that this Honorable
Court:

    a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Enjoin Defendant from further contacting Plaintiff’s cellular phone;

    c. Award Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    d. Award Plaintiff actual damages, in an amount to be determined at trial, as provided under
       15 U.S.C. §1692k(a)(1);

    e. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3); and

    f. Award any other relief as this Honorable Court deems just and appropriate.

                                                 6
  Case 3:20-cv-00831-MAB Document 1 Filed 08/27/20 Page 7 of 7 Page ID #7




Dated: August 27, 2020                   Respectfully Submitted,

                                         /s/ Marwan R. Daher
                                         /s/ Alexander J. Taylor
                                         Marwan R. Daher, Esq.
                                         Alexander J. Taylor, Esq.
                                         Counsel for Plaintiff
                                         Sulaiman Law Group, Ltd
                                         2500 S Highland Ave, Suite 200
                                         Lombard, IL 60148
                                         Telephone: (630) 575-8181
                                         mdaher@sulaimanlaw.com
                                         ataylor@sulaimanlaw.com




                                     7
